          Case 2:03-cv-01006-MMD-DJA Document 466 Filed 08/26/21 Page 1 of 4




1    Rene L. Valladares
     Federal Public Defender
2    Nevada Bar No. 11479
     *David Anthony
3    Assistant Federal Public Defender
     Nevada State Bar No. 7978
4    David_Anthony@fd.org
     *Stacy Newman
5    Assistant Federal Public Defender
     Nevada State Bar No. 14245
6    Stacy_Newman@fd.org
     411 E. Bonneville Ave., Ste. 250
7    Las Vegas, NV 89101
     (702) 388-6577
8    (702) 388-5819 (fax)

9    *Attorneys for Petitioner

10
                          UNITED STATES DISTRICT COURT
11                             DISTRICT OF NEVADA

12   Kevin James Lisle,
                                             Case No. 2:03-cv-01006-MMD-DJA
13                Petitioner,
                                             Stipulation and Proposed Order
14         v.
                                             DEATH PENALTY CASE.
15   William Gittere, Warden, Ely State
     Prison, Aaron Ford, Nevada Attorney
16   General,

17                Respondents.

18

19

20

21

22

23
          Case 2:03-cv-01006-MMD-DJA Document 466 Filed 08/26/21 Page 2 of 4




1            On June 4, 2021, this Court issued a minute order setting a schedule for

2    discovery related to Petitioner Kevin Lisle’s March 20, 2021 Declaration. See ECF

3    Nos. 462, 455-1. The Court ordered that the parties have 45 days to schedule and

4    conduct depositions following Mr. Lisle’s requests for production and the State’s

5    disclosure of documents.

6            Because a scheduling issue will prevent completion of the depositions within

7    this 45-day timeframe, the parties enter this stipulation to extend the time by one

8    week.

9            IT IS HEREBY STIPULATED AND AGREED that:

10           1.    On June 14, 2021, counsel for Mr. Lisle served on counsel for the State

11   requests for production of documents. On July 14 and 15, 2021, Mr. Lisle received

12   documents from the State in response to these requests for production. Forty-five

13   days from July 15, 2021 is August 29, 2021, a Sunday, making the deadline to

14   complete depositions August 30, 2021.

15           2.    On July 16, 2021, counsel for Mr. Lisle emailed counsel for the State to

16   schedule the depositions. In early August, counsel for both parties conferred about

17   the depositions, reaching a tentative agreement. On August 9, 2021, counsel for Mr.

18   Lisle served subpoenas on opposing counsel, who had previously agreed to accept

19   service by email, for depositions to occur the week of August 23, 2021. It was then

20   discovered that Nathan Holland, one of the attorneys for the State, had a

21   scheduling conflict during that week.

22           3.    The parties again conferred and determined the following week would

23   conform to the witnesses’ and attorneys’ schedules. The parties have scheduled and



                                                1
          Case 2:03-cv-01006-MMD-DJA Document 466 Filed 08/26/21 Page 3 of 4




1    agreed that the following depositions will occur: on August 31, 2021 at 9:00 a.m.,

2    counsel for Mr. Lisle will depose Daron Franklin; on September 1, 2021 at 9:00 a.m.,

3    counsel for Mr. Lisle will depose William Miller; on September 3, 2021 at 9:00 a.m.,

4    counsel for Mr. Lisle will depose a witness designated by the Nevada Department of

5    Corrections under Fed. R. Civ. P. 30(b)(6). Mr. Lisle served updated subpoenas via

6    email on August 23, 2021.

7          4.     The parties agree to extend by seven days the period to complete the

8    depositions; the new deadline to complete depositions is September 6, 2021.

9          DATED this 25th day of August, 2021.

10   RENE L. VALLADARES                                  AARON FORD
     Federal Public Defender                             Nevada Attorney General
11

12
     /s/ David Anthony                                   /s/ Michael Bongard
13   david anthony                                       MICHAEL BONGARD
     Assistant Federal Public Defender                   Senior Deputy Attorney General
14

15

16   /s/ Stacy Newman
     STACY NEWMAN
17   Assistant Federal Public Defender

18

19

20

21

22

23



                                               2
         Case 2:03-cv-01006-MMD-DJA Document 466 Filed 08/26/21 Page 4 of 4




1                                         ORDER

2          The parties have submitted a stipulation agreeing to extend by seven days

3    the time to complete depositions up to and including September 6, 2021.

4          Based on the stipulation and for good cause shown, it is hereby ordered that

5    depositions in this case be completed by September 6, 2021. The minute order

6    entered on June 4, 2021 otherwise remains in effect.

7                      26th day of _____________,
           DATED this _______       August        2021.

8

9
                                                  Miranda M. Du
10                                                Chief United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              3
